                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION



RONALD A. TOM,

               Plaintiff,

                                                          Civil Action 2:17-cv-858
                                                          Judge George C. Smith
       v.                                                 Magistrate Judge Chelsey M. Vascura


COMMISSIONER OF SOCIAL SECURITY,

               Defendant.



                             REPORT AND RECOMMENDATION

       Plaintiff, Ronald A. Tom (“Plaintiff”), brings this action under 42 U.S.C. § 405(g) for

review of a final decision of the Commissioner of Social Security (“Commissioner”) denying his

application for a period of disability, social security disability insurance benefits, and

supplemental security income. This matter is before the undersigned for a Report and

Recommendation on Plaintiff’s Statement of Errors (ECF No. 9), the Commissioner’s Response

in Opposition (ECF No. 12), Plaintiff’s Reply (ECF No. 15), and the administrative record (ECF

No. 6). For the reasons that follow, it is RECOMMENDED that Plaintiff’s Statement of

Errors be OVERRULED and that the Commissioner’s decision be AFFIRMED.

                                       I.      BACKGROUND

       Plaintiff protectively filed his application for a period of disability and disability

insurance benefits on March 29, 2012, and his application for supplemental security income

benefits on June 4, 2012. In his applications, Plaintiff alleged a disability onset of December
20, 2011. Plaintiff’s applications were denied initially on July 5, 2012, and upon

reconsideration on October 18, 2012. Plaintiff sought a hearing before an administrative law

judge. Administrative Law Judge Edmund E. Giorgione held a hearing on January 17, 2014, at

which Plaintiff, represented by counsel, appeared and testified. On February 25, 2014,

Administrative Law Judge Giorgione issued a decision finding that Plaintiff was not disabled

within the meaning of the Social Security Act. On May 19, 2015, the Appeals Council denied

Plaintiff’s request for review and adopted the ALJ’s decision as the Commissioner’s final

decision. Plaintiff then timely sought review by this Court. On January 25, 2016, this Court

remanded this action pursuant to Sentence Six of Section 205 of the Social Security Act, 42

U.S.C. § 405(g).

       On July 28, 2016, Administrative Law Judge Timothy Gates (the “ALJ”) held a second

hearing, at which Plaintiff, represented by counsel, appeared and testified. Lynne M. Kaufman,

a vocational expert (“VE”), also appeared and testified at the hearing. On August 26, 2016, the

ALJ issued a decision finding that Plaintiff was not disabled within the meaning of the Social

Security Act. On August 1, 2017, the Appeals Council denied Plaintiff’s request for review and

adopted the ALJ’s decision as the Commissioner’s final decision. Plaintiff then timely

commenced the instant action.

       In his Statement of Errors, Plaintiff advances two contentions of error. First, Plaintiff

contends that the mental RFC is not supported by substantial evidence because the ALJ failed,

without explanation, to incorporate the limitations opined by consultative examiner Dr. Miller to

whose opinion he assigned significant weight. Specifically, Plaintiff submits that the ALJ

failed to account for Dr. Miller’s opinion that Plaintiff’s attention span and concentration are


                                                 2
impaired. In Plaintiff’s view, a limitation to simple, routine tasks does not adequately reflect

his limitations in concentration, persistence, and pace. Second, Plaintiff contends that the ALJ

erred in his consideration and weighing of the medical source opinions from Plaintiff’s treating

physicians, Drs. Storrs and Nguyen. Specifically, Plaintiff asserts that the ALJ (1) failed to

give good reasons for not assigning controlling weight to the opinions from Drs. Storrs and

Nguyen and (2) failed to comply with the mandate from the Appeals Council on remand in

evaluating the medical source opinions in the record.

                            II.    RELEVANT MEDICAL RECORDS

A.     Jeff M. Storrs, M.D.

       On January 28, 2013, Dr. Jeff M. Storrs, M.D., completed a medical opinion form in

which he opined that Plaintiff was significantly limited by his physical and mental impairments

as a result of suffering from “extreme” pain. (R. at 345-46.) With regard to physical

limitations, Dr. Storrs opined that Plaintiff cannot work for any amount of time; can stand for

fifteen minutes at one time, but not at all during the workday; can sit for thirty minutes at one

time, but not at all during the workday; can lift up to five pounds occasionally; can occasionally

bend, but never stoop or balance; can occasionally perform fine manipulation with both hands,

but can never perform gross manipulation with either hand; can occasionally raise his left arm

over shoulder level, but never his right arm; can never work around dangerous equipment; can

occasionally operate a motor vehicle; can frequently tolerate exposure to heat, cold, and dust,

smoke, or fumes; can occasionally tolerate exposure to noise; has limited close vision and

hearing; and would need his legs elevated “most of [the] time” during an eight-hour workday.”

(R. at 345.) With regard to mental limitations, Dr. Storrs opined that Plaintiff has loss of


                                                 3
interest in almost all activities; appetite disturbance; sleep disturbance; psychomotor agitation or

retardation; decreased energy; feelings of guilt or worthlessness; and difficulty concentrating or

thinking. (R. at 346.) Dr. Storrs also opined that Plaintiff has marked restriction in activities

of daily living; marked difficulty in maintaining social functioning; and marked deficiencies in

concentration, persistence, or pace. Id.

B.     Kenneth Nguyen, D.O.

       On November 15, 2013, Dr. Kenneth Nguyen, D.O., completed a medical source opinion

form in which he opined that Plaintiff is significantly limited by his physical and mental

impairments. (R. at 514-515.) With regard to mental limitations, Dr. Nguyen opined that

Plaintiff suffers from moderate to severe pain that causes loss of interest in almost all activities;

sleep disturbance; decreased energy; difficulty concentrating or thinking; marked restrictions in

activities of daily living; marked difficulty in maintaining social functioning; and marked

deficiencies in concentration, persistence, and pace. (R. at 514.) With regard to physical

limitations, Dr. Nguyen opined that Plaintiff can work for one hour per day; can stand for fifteen

minutes at one time, but never during the workday; can sit for fifteen minutes at one time, but

only ten minutes during the workday; can occasionally lift up to five pounds; can occasionally

bend, but never stoop or balance; can occasionally perform fine and gross manipulation with

both hands; can occasionally raise his arms over shoulder level; can never work around

dangerous equipment or operate a motor vehicle; can occasionally tolerate exposure to heat and

cold, but never to dust, smoke, or fumes; can occasionally tolerate exposure to noise; and would

frequently need to elevate his legs during an eight-hour workday. (R. at 515.)

       On February 3, 2014, at the request of Plaintiff’s counsel, Dr. Nguyen completed a


                                                  4
follow-up medical source opinion form clarifying his November 2013 opinion as it related to

Plaintiff’s ability to sit, stand, and walk. (R. at 522-23.) In his February 2014 opinion, Dr.

Nguyen opined that Plaintiff can sit for fifteen minutes at one time, but only ten minutes during

an eight-hour work day; can stand for fifteen minutes at one time, but never during an eight-hour

workday; and can walk for ten minutes at one time and for ten minutes during an eight-hour

workday. (R. at 522.)

        On July 8, 2014, Dr. Nguyen provided an opinion letter, stating as follows:

        I am treating Ronald Tom at the OSU Comprehensive Spine Center. He had a
        recent MRI which shows degenerative disc disease at L5-S1 and facet arthropathy.
        He is undergoing active treatment for this medical issue including physical therapy,
        medication management, and spinal injections for this condition. It is medical[ly]
        necessary that he continue to receive medical treatment for this condition as further
        delay in his treatment can result in continued debility. He is not able to work yet
        due to his condition but his prognosis for recovery is fair to good.

(R. at 1486.)

C.      Marc E.W. Miller, Ph.D.

        On July 3, 2012, consultative examiner Dr. Marc E.W. Miller, Ph.D., performed a

psychological evaluation of Plaintiff. (R. at 315-19.) In relevant part, Dr. Miller opined that

Plaintiff has “no significant difficulty” understanding, remembering, and carrying out one and

two step job instructions. (R. at 318.) Dr. Miller also opined that Plaintiff’s “abilities and

limitations in regard to maintaining attention span and concentration indicate impairment.”

(Id.)

                           III.   THE ADMINISTRATIVE DECISION

        On August 26, 2016, the ALJ issued his decision. (R. at 631-46.) The AJL first found

that Plaintiff meets the insured status requirements through December 31, 2016. (R. at 634.)


                                                 5
At step one of the sequential evaluation process,1 the ALJ found that Plaintiff had not engaged

in substantial gainful activity since December 20, 2011, the alleged onset date. (Id.) The ALJ

found that Plaintiff had the severe impairments of lumbar degenerative disc disease, lumbar

spondylosis, obesity, major depressive disorder, borderline personality disorder, and attention

deficit hyperactivity disorder. (Id.) He further found that Plaintiff did not have an impairment

or combination of impairments that met or medically equaled one of the listed impairments

described in 20 C.F.R. Part 404, Subpart P, Appendix 1. (R. at 635.) At step four of the

sequential process, the ALJ set forth Plaintiff’s RFC as follows:

       After careful consideration of the entire record, the undersigned finds that the
       claimant has the residual functional capacity to perform light work as defined in 20
       CFR 404.1567(b) and 416.967(b) except he can occasionally reach overhead
       bilaterally, frequently climb ramps and stairs, occasionally climb ladders, ropes, or
       scaffolds, frequently balance, kneel, stoop, and crouch, occasionally crawl, and


1. Social Security Regulations require ALJs to resolve a disability claim through a five-step
sequential evaluation of the evidence. See 20 C.F.R. § 416.920(a)(4). Although a dispositive
finding at any step terminates the ALJ’s review, see Colvin v. Barnhart, 475 F.3d 727, 730 (6th
Cir. 2007), if fully considered, the sequential review considers and answers five questions:

       1. Is the claimant engaged in substantial gainful activity?

       2. Does the claimant suffer from one or more severe impairments?

       3. Do the claimant's severe impairments, alone or in combination, meet or equal
          the criteria of an impairment set forth in the Commissioner's Listing of
          Impairments, 20 C.F.R. Subpart P, Appendix 1?

       4. Considering the claimant's residual functional capacity, can the claimant
          perform his or her past relevant work?

       5. Considering the claimant's age, education, past work experience, and residual
          functional capacity, can the claimant perform other work available in the
          national economy?

See 20 C.F.R. § 416.920(a)(4); see also Henley v. Astrue, 573 F.3d 263, 264 (6th Cir. 2009);
Foster v. Halter, 279 F.3d 348, 354 (6th Cir. 2001).
                                                6
       have only frequent exposure to workplace hazards such as unprotected heights and
       moving mechanical parts. In addition, the claimant is limited to performing
       simple routines tasks with occasional interaction with supervisors, coworkers and
       the general public and can work in a static work environment where changes are
       infrequent and explained in advance.

(R. at 637.)

       In calculating Plaintiff’s RFC, the ALJ considered the opinions provided by consultative

examiner Dr. Miller and Plaintiff’s treating physicians, Drs. Storrs and Nguyen. The ALJ

assigned “significant weight” to Dr. Miller’s opinion, explaining that it was consistent with the

record as a whole. (R. at 641.) The ALJ assigned “little weight” to the opinions from Drs.

Storrs and Nguyen, explaining that the opined limitations are neither internally consistent nor

consistent with the record as a whole. (R. at 641-42.) Additionally, the ALJ found that Dr.

Nguyen’s July 2014 opinion that Plaintiff could not work reached an issue reserved for the

Commissioner. (R. at 642.)

       Relying on the VE’s testimony, the ALJ found that even though Plaintiff is unable to

perform his past work, he can perform jobs that exist in significant numbers in the national

economy. (R. at 644-45.) He therefore concluded that Plaintiff was not disabled under the

Social Security Act. (R. at 645.)

                                 IV.    STANDARD OF REVIEW

       When reviewing a case under the Social Security Act, the Court “must affirm the

Commissioner’s decision if it ‘is supported by substantial evidence and was made pursuant to

proper legal standards.’” Rabbers v. Comm’r of Soc. Sec., 582 F.3d 647, 651 (6th Cir. 2009)

(quoting Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007)); see also 42 U.S.C.

§ 405(g) (“The findings of the Commissioner of Social Security as to any fact, if supported by


                                                 7
substantial evidence, shall be conclusive . . . .”). Under this standard, “substantial evidence is

defined as ‘more than a scintilla of evidence but less than a preponderance; it is such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.’” Rogers, 486

F.3d at 241 (quoting Cutlip v. Sec’y of Health & Human Servs., 25 F.3d 284, 286 (6th Cir.

1994)).

          Although the substantial evidence standard is deferential, it is not trivial. The Court

must “‘take into account whatever in the record fairly detracts from [the] weight’” of the

Commissioner’s decision. TNS, Inc. v. NLRB, 296 F.3d 384, 395 (6th Cir. 2002) (quoting

Universal Camera Corp. v. NLRB, 340 U.S. 474, 487 (1951)). Nevertheless, “if substantial

evidence supports the ALJ’s decision, this Court defers to that finding ‘even if there is

substantial evidence in the record that would have supported an opposite conclusion.’” Blakley

v. Comm’r of Soc. Sec., 581 F.3d 399, 406 (6th Cir. 2009) (quoting Key v. Callahan, 109 F.3d

270, 273 (6th Cir. 1997)).

          Finally, even if the ALJ’s decision meets the substantial evidence standard, “‘a decision

of the Commissioner will not be upheld where the SSA fails to follow its own regulations and

where that error prejudices a claimant on the merits or deprives the claimant of a substantial

right.’” Rabbers, 582 F.3d at 651 (quoting Bowen v. Comm’r of Soc. Sec., 478 F.3d 742, 746

(6th Cir. 2007)).

                                            V.     ANALYSIS

          As set forth above, Plaintiff maintains that the ALJ erred in his consideration of the

medical opinion evidence in the record because he (1) improperly omitted from the RFC a

credited limitation related to attention span and concentration and (2) failed to provide good


                                                   8
reasons for discrediting the opinion of treating physicians Drs. Storrs and Nguyen. The

undersigned finds these contentions of error unavailing.

       As a threshold matter, Plaintiff’s assertion within his second contention of error that

reversal is required because the ALJ failed to comply with the mandate of the Appeals Council

on remand lacks merit. As this Court has previously explained:

               When the Appeals Council denies a claimant’s request for review, the
       decision of the administrative law judge becomes the final decision of the
       Commissioner. Casey v. Sec’y of Health & Human Servs., 987 F.2d 1230, 1233
       (6th Cir. 1993) (citing 20 C.F.R. § 404.955). The Court’s review of the final
       decision of the Commissioner is confined to a review of the administrative law
       judge's decision and the evidence presented to the administrative law judge. Jones
       v. Comm’r of Soc. Sec., 336 F.3d 469, 477 (6th Cir. 2003) (citing Wyatt v. Sec’y of
       Health & Human Servs., 974 F.2d 680, 685 (6th Cir. 1992)). “Whether an ALJ
       complies with an Appeals Council order of remand is an internal agency matter
       which arises prior to the issuance of the agency’s final decision.” [Brown v.
       Comm’r of Soc. Sec., No. 1:08–CV–183, 2009 WL 465708, at *6 (W.D. Mich. Feb.
       24, 2009)].

              . . . This Court has no authority to review the decision of the Appeals
       Council. Cline v. Comm’r of Soc. Sec., 96 F.3d 146, 148 (6th Cir. 1996).
       Moreover, “Section 405(g) does not provide this court with authority to review
       intermediate agency decisions that occur during the administrative review process.”
       Brown, 2009 WL 465708 at *6. The Undersigned concludes, therefore, that this
       Court lacks jurisdiction to consider whether the ALJ properly complied with the
       Appeals Council’s instructions on remand.

Llaneza v. Comm’r of Soc. Sec., No. 2:15-cv-2437, 2016 WL 4054918, at *13 (S.D. Ohio Jul 29,

2016) (Preston Deavers, Mag. J.), R&R adopted, 2016 WL 4398673 (S.D. Ohio Aug. 18, 2016).

Moreover, here, as in Llaneza, the Appeals Council had an opportunity to review the ALJ’s

decision for compliance with its directives upon Plaintiff’s appeal. The Appeals Council,

however, declined to remand the matter a second time. The undersigned’s review is therefore

confined to the final decision of the Commissioner.



                                                 9
A.     Omission of Opined Limitation on Attention Span and Concentration

       Plaintiff first contends that, without explanation, the ALJ omitted a limitation related to

attention span and concentration as opined by Dr. Miller, to whom the ALJ assigned significant

weight, thereby depriving the RFC of support by substantial evidence. Within this contention

of error, Plaintiff relies upon Ealy v. Comm’r of Soc. Sec., 594 F.3d 504 (6th Cir. 2010), to argue

that the ALJ’s RFC failed to account for the opined impairment in concentration, persistence, or

pace that the ALJ found credible in Dr. Miller’s opinion. Plaintiff contends that Ealy stands for

the proposition that limiting a claimant to simple, routine tasks does not properly account for a

claimant’s moderate limitations in concentration, persistence, or pace. (Pl.’s Statement of

Errors 8, ECF No. 9.) The undersigned finds this contention of error to be without merit.

       A plaintiff’s RFC “is defined as the most a [plaintiff] can still do despite the physical and

mental limitations resulting from her impairments.” Poe v. Comm’r of Soc. Sec., 342 F. App’x

149, 155 (6th Cir. 2009); see also 20 C.F.R. §§ 404.1545(a), 416.945(a). The determination of

RFC is an issue reserved to the Commissioner. 20 C.F.R. §§ 404.1527(e), 416.927(e).

       Here, the undersigned finds that substantial evidence demonstrates that the ALJ’s RFC

adequately accounted for all of the limitations he found credible. The ALJ concluded that

Plaintiff had the following mental RFC: “[T]he claimant is limited to performing simple routine

tasks with occasional interaction with supervisors, coworkers and the general public and can

work in a static work environment defined as an environment where changes are infrequent and

explained in advance.” (R. at 637.) Contrary to Plaintiff’s assertion, the ALJ’s decision does

not reflect that the ALJ credited evidence that would support a finding that Plaintiff had pace

limitations on his ability to perform unskilled, simple, and repetitive tasks. Significantly, the


                                                 10
ALJ’s RFC essentially adopted the functional limitations opined by Dr. Miller, to whom the ALJ

accorded significant weight. (R. at 637.) Dr. Miller opined that “[Plaintiff’s] abilities and

limitations in regard to maintaining attention span and concentration indicate impairment,” but

also that Plaintiff’s “abilities and limitations in regard to understanding, remembering, and

carrying out one and two step job instructions indicate no difficulty.” (R. at 318.) Notably,

Dr. Miller did not opine that Plaintiff’s impairments with attention span and concentrations had

any effect on his ability to perform simple, routine tasks.   In light of the foregoing, the

undersigned concludes that the limitations the ALJ incorporated into the RFC adequately

addressed the moderate limitations in concentration, persistence, or pace that he and Dr. Miller

found.

         Ealy, the case upon which Plaintiff relies, is distinguishable. On this point, Smith-

Johnson v. Comm’r of Soc. Sec., 579 F. App’x 426 (6th Cir. 2014), is instructive. The Smith-

Johnson Court analyzed the very same argument Plaintiff advances here as follows:

                 Smith–Johnson’s first challenge concerns her concentration, persistence, or
         pace. She relies on Ealy, 594 F.3d 504, to support her argument that more specific
         limitations should have been included in the hypothetical to the VE. Yet, Ealy is
         distinguishable from this case. In Ealy, the claimant’s doctor limited him to
         “simple, repetitive tasks [for] [two-hour] segments over an eight-hour day where
         speed was not critical.” Ealy, 594 F.3d at 516. In that RFC assessment,
         however, the ALJ included only a limitation to “simple repetitive tasks and
         instructions in nonpublic work settings.” Id. That RFC finding was included in
         the hypothetical to the VE. Id. This court held that the RFC assessment and the
         hypothetical did not adequately reflect the claimant’s limitations because it
         truncated the doctor’s specific restrictions. Id.

                Here, the limitation to simple, routine, and repetitive tasks adequately
         conveys Smith–Johnson’s moderately-limited ability “to maintain attention and
         concentration for extended periods.” Unlike in Ealy, Dr. Kriauciunas did not
         place any concrete functional limitations on her abilities to maintain attention,
         concentration, or pace when performing simple, repetitive, or routine tasks.
         Instead, Dr. Kriauciunas plainly determined that Smith–Johnson could perform

                                                 11
       simple tasks on a “sustained basis,” even considering her moderate limitations in
       maintaining concentration and persistence for “extended periods.” In other
       words, the limitation to simple tasks portrays the tasks that she can perform without
       being affected by her moderate limitations. The ALJ thus did not fail to include a
       restriction on her ability to maintain concentration, persistence, or pace while
       performing simple tasks, and he further reduced the required attention and
       concentration by restricting her to routine and repetitive tasks.

579 F. App’x at 436–37. Here, Dr. Miller, like Dr. Kriauciumas in Smith-Johnson, did not

place functional limitations on Plaintiff’s ability to maintain pace when performing simple,

repetitive, or routine tasks. Given that the ALJ did not find that Plaintiff had non-exertional

limitations greater than those set forth by Dr. Miller, Ealy does not undermine the undersigned’s

conclusion that substantial evidence supports the ALJ’s RFC determination. Accordingly,

Plaintiff’s first contention of error lacks merit. It is therefore RECOMMENDED that

Plaintiff’s first contention of error be OVERRULED.

 B.    Consideration and Weighing of Medical Source Opinions

       Plaintiff next argues that the ALJ erred in discrediting the opinions from his treating

physicians, Drs. Storrs and Nguyen. The undersigned disagrees.

       The ALJ must consider all medical opinions that he or she receives in evaluating a

claimant’s case. 20 C.F.R. § 416.927(c). The applicable regulations define medical opinions

as “statements from acceptable medical sources that reflect judgments about the nature and

severity of your impairment(s), including your symptoms, diagnosis and prognosis.” 20 C.F.R.

§ 416.927(a)(1).

       The ALJ generally gives deference to the opinions of a treating source “since these

sources are likely to be the medical professionals most able to provide a detailed, longitudinal

picture of [a patient’s] medical impairment(s) and may bring a unique perspective to the medical


                                                12
evidence that cannot be obtained from the objective medical filings alone . . .” 20 C.F.R. §

416.927(c)(2); Blakley v. Comm’r of Soc. Sec., 581 F.3d 399, 408 (6th Cir. 2009). If the

treating physician’s opinion is “well-supported by medically acceptable clinical and laboratory

diagnostic techniques and is not inconsistent with the other substantial evidence in [the

claimant's] case record, [the ALJ] will give it controlling weight.” 20 C.F.R. § 404.1527(c)(2).

          If the ALJ does not afford controlling weight to a treating physician’s opinion, the ALJ

must meet certain procedural requirements. Wilson v. Comm’r of Soc. Sec., 378 F.3d 541, 544

(6th Cir. 2004). Specifically, if an ALJ does not give a treating source’s opinion controlling

weight:

          [A]n ALJ must apply certain factors-namely, the length of the treatment
          relationship and the frequency of examination, the nature and extent of the
          treatment relationship, supportability of the opinion, consistency of the opinion
          with the record as a whole, and the specialization of the treating source-in
          determining what weight to give the opinion.

Id. Furthermore, an ALJ must “always give good reasons in [the ALJ’s] notice of

determination or decision for the weight [the ALJ] give[s] your treating source's opinion.” 20

C.F.R. § 416.927(c)(2). Accordingly, the ALJ’s reasoning “must be sufficiently specific to

make clear to any subsequent reviewers the weight the adjudicator gave to the treating source’s

medical opinion and the reasons for that weight.” Friend v. Comm’r of Soc. Sec., 375 F. App’x

543, 550 (6th Cir. 2010) (internal quotation omitted). The United States Court of Appeals for

the Sixth Circuit has stressed the importance of the good-reason requirement:

          “The requirement of reason-giving exists, in part, to let claimants understand the
          disposition of their cases,” particularly in situations where a claimant knows that
          his physician has deemed him disabled and therefore “might be especially
          bewildered when told by an administrative bureaucracy that she is not, unless some
          reason for the agency’s decision is supplied.” Snell v. Apfel, 177 F.3d 128, 134
          (2d Cir. 1999). The requirement also ensures that the ALJ applies the treating

                                                  13
       physician rule and permits meaningful review of the ALJ’s application of the rule.
       See Halloran v. Barnhart, 362 F.3d 28, 32–33 (2d Cir. 2004).

Wilson, 378 F.3d at 544–45. Thus, the reason-giving requirement is “particularly important

when the treating physician has diagnosed the claimant as disabled.” Germany-Johnson v.

Comm’r of Soc. Sec., 313 Fed. App’x 771, 777 (6th Cir. 2008) (citing Rogers, 486 F.3d at 242).

There is no requirement, however, that the ALJ “expressly” consider each of the Wilson factors

within the written decision. See Tilley v. Comm’r of Soc. Sec., 394 F. App’x 216, 222 (6th Cir.

2010) (indicating that, under Blakley and the good reason rule, an ALJ is not required to

explicitly address all of the six factors within 20 C.F.R. § 404.1527(c)(2) for weighing medical

opinion evidence within the written decision).

       Finally, the Commissioner reserves the power to decide certain issues, such as a

claimant’s residual functional capacity. 20 C.F.R. § 404.1527(d). Although the ALJ will

consider opinions of treating physicians “on the nature and severity of your impairment(s),”

opinions on issues reserved to the Commissioner are generally not entitled to special

significance. 20 C.F.R. § 404.1527(d); Bass v. McMahon, 499 F.3d 506, 511 (6th Cir. 2007).

       As discussed above, the ALJ assigned “little weight” to the opinions of Plaintiff’s treating

physicians, Drs. Storrs and Nguyen. Although Plaintiff maintains that the ALJ failed to give

good reasons for the weights assigned, the ALJ provided the following lengthy discussion of

how he arrived at his determination:

               Dr. Storrs completed a form on January 28, 2013 in which he noted that the
       claimant suffered from “extreme” pain and had resulting limitations including the
       inability to lift 5 pounds at the most and sit for no more than 30 minutes at one time.
       Dr. Storrs is a treating physician but the record does not show many treatment notes
       from this physician. However, even as a treating physician, his opinion has been
       given little weight for several reasons. First, his opinion is internally inconsistent.
       For instance, Dr. Storrs opined that the claimant can stand for 15 minutes at a time

                                                 14
and sit for 30 minutes at a time, but yet opined that the claimant cannot stand or sit
at all in a workday. Next, Dr. Storrs’ opinions are also inconsistent with the
evidence as a whole. He opined that the claimant had “extreme” pain, yet in the
record the claimant described his pain as “soreness” and like a “headache.” Dr.
Storrs opined that the claimant needed to elevate his legs during the workday, but
failed to provide any reason for this restriction and the record does not show that
the claimant had any edema. In fact, as noted above, the record most often showed
generally mild findings on examination with improvement with treatment. Last,
Dr. Storrs opined that the claimant had marked mental restrictions yet Dr. Storrs is
not a mental health specialist and his opinions are not consistent with the evidence.
Dr. Miller, the examining psychologist, did not find marked limitations and his
opinion is given more weight as he is a specialist and it is consistent with the
evidence. As noted above, the claimant had normal findings on most mental health
evaluations and reported improvement with treatment.

         Dr. Nguyen completed a functional capacity form on November 15, 2013
and set forth significant restrictions for the claimant. Dr. Nguyen’s opinions are
given little weight for the following reasons. First, while Dr. Nguyen is a treating
physician, his opinion is internally inconsistent and inconsistent with his treatment
notes. Dr. Nguyen opined that the claimant could sit for 15 minutes at one time
but only sit for 10 minutes in a workday. He also stated that the claimant could
[stand] for one hour a day but not stand at all in a workday. These extreme
limitations are also not consistent with his treatment notes that show that he often
assessed mostly normal findings with noted mild to moderate pain. Dr. Nguyen
also opined that the claimant’s limitations existed in May 2011 but this is not
consistent with the evidence that he was working through 2011. Next, Dr.
Nguyen’s opinions are not consistent with the evidence as a whole, which shows
that the claimant was able to perform a wide range of activities and had generally
conservative treatment. Finally, while Dr. Nguyen set forth mental restrictions, he
is not a mental health specialist and treated the claimant primarily for his complaints
of pain not complaints of mental health impairments.

        Dr. Nguyen completed another form on February 3, 2014, and this has also
been given little weight. Dr. Nguyen’s opinions are inconsistent with his treatment
notes and internally inconsistent. For instance, Dr. Nguyen found that the claimant
could sit and stand for 15 minutes at a time but could only sit 10 minutes total in a
workday and could not stand at all in a workday. This form was to clarify his prior
opinion, but again he provided inconsistencies. Nevertheless, both opinions
whether 15 minutes or 10 minutes of sitting or standing are simply inconsistent with
the evidence as a whole which, as discussed above, shows primarily mild to
moderate pain and findings.

        In addition to the above, on July 8, 2014, Dr. Nguyen wrote a letter and
stated, among other things, that the claimant was “not able to work yet due to his

                                          15
        condition.” This opinion is given little weight as an opinion as to whether the
        claimant is disabled is reserved for the Commissioner. Further, this opinion is
        inconsistent with the evidence as a whole.

(R. at 641-42 (citations to exhibits omitted).)

        The undersigned finds no error with the ALJ’s consideration and weighing of the

opinions from Drs. Storrs and Nguyen. The ALJ articulated the weight he afforded the opinions

and properly declined to afford them controlling weight on the grounds they were internally

inconsistent and inconsistent with other substantial evidence in the record. See 20 C.F.R. §

404.1527(c)(2) (identifying “supportability” and “consistency” with the record as a whole as

relevant considerations); Blakely, 581 F.3d at 406 (quoting SSR 96-2p, 1996 WL 374188, at *2

(July 2, 1996)) (“‘[I]t is an error to give an opinion controlling weight simply because it is the

opinion of a treating source if . . . it is inconsistent with the other substantial evidence in the case

record.’”).

        As the ALJ noted, the opinions from Drs. Storrs and Nguyen largely suffer from the same

deficiencies. Specifically, as the ALJ found, their opinions are internally inconsistent and

inconsistent with the record as a whole, and, although neither physician specializes in mental

health, they offered extreme limitations related to Plaintiff’s mental impairments. Significantly,

consistency, both internal and with the record, as well as specialization, are relevant

considerations when evaluating a treating physician’s opinion. See 20 C.F.R. § 404.1527(c)(2),

(4)-(5) (identifying consistency with the record and the source’s specialization as relevant

considerations). Here, the record supports the ALJ’s findings.

        First, the ALJ reasonably discredited Drs. Storrs’ and Nguyen’s opinions due to internal

inconsistencies. Internal inconsistencies constitute good reason for discrediting a treating


                                                   16
source’s opinion. See Ledford v. Astrue, 311 F. App’x 746, 754 (6th Cir. 2008) (identifying

internal inconsistencies as a proper basis for discrediting medical opinions). The record

supports the ALJ’s findings. Specifically, as the ALJ noted, Dr. Storrs opined that Plaintiff can

stand for fifteen minutes at one time and sit for thirty minutes at one time. Dr. Storrs also

opined, however, that Plaintiff can not stand or sit for any period of time during a workday. It is

unclear on what Dr. Storrs based these limits, but it is clear that the limitations are inconsistent

with one another. Moreover, there is no apparent explanation for the inconsistencies in the

record. Dr. Nguyen’s opinions suffered from this same inconsistency. Specifically, in his

November 2013 opinion, Dr. Nguyen opined that Plaintiff could stand for fifteen minutes at one

time, but never during the workday, and could sit for fifteen minutes at one time, but only ten

minutes during the workday. Such limitations are clearly inconsistent. Indeed, Plaintiff

appears to have recognized the inconsistencies, as he requested a second opinion from Dr.

Nguyen “[f]or clarification purposes” because “[o]n the previous opinion form, [Dr. Nguyen’s]

opinions regarding [Plaintiff’s] ability to stand and sit at one time and total in a workday

conflicted.” (R. at 522.) Regardless, Dr. Nguyen’s second opinion suffers from the same

deficiencies as the opined limitations were unchanged. As with Dr. Storrs, there is no apparent

explanation for the observed inconsistencies. The undersigned is thus persuaded that the

inconsistencies in Drs. Storrs Nguyen’s opinions constitute good reason to discredit them.

       Next, the ALJ reasonably concluded that the doctors’ opinions are inconsistent with the

evidence as a whole. Consistency with the evidence is a relevant consideration when weighing

any medical opinion, including one from a treating physician. See 20 C.F.R. § 404.1527(c)(2),

(4) (providing that more weight will be given to opinions that are consistent with the record as a


                                                  17
whole). Here, the record supports the ALJ’s conclusions. With respect to Dr. Storrs’ opinion,

the ALJ noted that Dr. Storrs opined that Plaintiff was suffering from “extreme” pain and needed

to elevate his legs during the workday. As the ALJ observed, however, the record reflects that

Plaintiff described his pain as “soreness” and “like a headache” (R. at 612, 618), that he reported

“mild to moderate” pain levels (see, e.g., R. at 618; see also R. at 612 (reporting pain level of “3-

4/10”)), and that radio frequency ablation resulted in “at least 70% pain relief” (R. at 612).

Treatment notes from Dr. Nguyen also reflect that Plaintiff decreased his opioid use following

the radio frequency ablation (R. at 615, 621) and wanted to decrease his Butran patch (R. at 612),

further suggesting that Plaintiff was not suffering from “extreme” pain symptoms. (R. at 615,

621.) Moreover, as the ALJ observed, there is no indication in the record that Plaintiff needed

to elevate his legs for any period of time during the day. Rather, results of objective

examinations revealed largely mild findings with no edema. (See, e.g., R. at 425 (observing no

edema); 1102 (“No LE edema.”).)

       With respect to Dr. Nguyen’s opinions, the ALJ concluded that the extreme limitations

opined are inconsistent with Plaintiff’s activities of daily living and his conservative treatment.

These inconsistencies constitute good reason to discredit an opinion from a treating source. See

Helm v. Comm’r of Soc. Sec. Admin., 405 F. App’x 997, 1001 (6th Cir. 2011) (setting forth

inconsistency with other record evidence and activities of daily living as “good reasons” for

discounting opinion evidence); Lester v. Soc. Sec. Admin., 596 F. App’x 387, 389 (6th Cir. 2015)

(concluding that ALJ reasonably discounted a doctor’s opined limitations where, among other

things, the claimant was receiving conservative treatment). The record supports the ALJ’s

findings. For example, Plaintiff’s reported activities of daily living include: grooming, cooking


                                                 18
and cleaning, and driving to the store alone (R. at 257); daily exercise (R. at 257, 321, 339);

camping in the woods with friends (R. at 424, 431); and helping his mother with chores (R. at

317-18). Such extensive activities of daily living directly contradict Dr. Nguyen’s restrictive

opinions. Next, Plaintiff’s treatment modalities have largely been conservative, primarily

involving pain medication, radio frequency ablation, and physical therapy, and have effectively

reduced Plaintiff’s pain. (See, e.g., R. at 1026 (observing that Plaintiff’s pain is “better with

butran, RFA, [and] PT”); R. at 1028 (noting that Plaintiff’s pain is “much better on RFA” and

that “[h]e has decreased his opioids”).) In addition, the ALJ found that Dr. Nguyen’s restrictive

opinions are inconsistent with his own treatment notes. Indeed, the treatment notes reflect

reduction in pain and positive effects of treatment, as well as recommendations that Plaintiff

“continu[e] to perform [his] usual activities of daily living” and that he should “avoid prolonged

rest as a means for pain control.” (See, e.g., R. at 614, 620.)

       The ALJ likewise did not err in considering that neither Dr. Storrs nor Dr. Nguyen is a

mental health specialist. A medical source’s specialization is a relevant consideration under the

regulations. See 20 C.F.R. § 404.1527(c)(5) (“We generally give more weight to the medical

opinion of a specialist about medical issues related to his or her area of specialty than to the

medical opinion of a source who is not a specialist.”). In this case, both Drs. Storrs and Nguyen

opined that Plaintiff is markedly limited in his mental abilities. However, Dr. Miller, the

examining psychologist and mental health specialist upon whose opinion the ALJ relied, did not

find such extreme mental limitations. (See R. at 315-19.) Moreover, the record reflects

primarily positive results of treatment, mild to normal results of psychological examinations, and

reports that Plaintiff is “doing well.” (See, e.g., R. at 366, 493-95, 900, 911, 914, 918, 933.)


                                                 19
Thus, the ALJ ALJ reasonably discredited the more restrictive opinions of Drs. Storrs and

Nguyen.

       Finally, the ALJ reasonably discredited Dr. Nguyen’s July 2014 opinion on the basis that

it reached an opinion reserved for the Commissioner. Specifically, Dr. Nguyen opined that

Plaintiff was “not [yet] able to work.” (R. at 1486.) As set forth above, opinions on issues

reserved to the Commissioner are generally not entitled to special significance. 20 C.F.R. §

404.1527(d); Bass, 499 F.3d at 511. The undersigned concludes, therefore, that the ALJ did not

err in discrediting Dr. Nguyen’s opinion that Plaintiff was not able to work.

       Based on the foregoing, the undersigned concludes that the ALJ provided good reasons,

supported by substantial evidence, for discrediting the opinions of Drs. Storrs and Nguyen and

did not violate the treating physician rule or otherwise err in his assessment their opinions.    It is

therefore RECOMMENDED that Plaintiff’s second contention of error be OVERRULED.

                                     VI.       DISPOSITION

       From a review of the record as a whole, the undersigned concludes that substantial

evidence supports the ALJ’s decision denying benefits. Accordingly, it is RECOMMENDED

that the Court OVERRULE Plaintiff’s Statement of Errors and AFFIRM the Commissioner of

Social Security’s decision.

                          VII.      PROCEDURE ON OBJECTIONS

       If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this Report, file and serve on all parties written objections to those

specific proposed findings or recommendations to which objection is made, together with

supporting authority for the objection(s).    A Judge of this Court shall make a de novo


                                                 20
determination of those portions of the Report or specified proposed findings or recommendations

to which objection is made. Upon proper objections, a Judge of this Court may accept, reject, or

modify, in whole or in part, the findings or recommendations made herein, may receive further

evidence or may recommit this matter to the Magistrate Judge with instructions. 28 U.S.C. §

636(b)(1).

       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the District Judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).



                                                      /s/ Chelsey M. Vascura
                                                     CHELSEY M. VASCURA
                                                     UNITED STATES MAGISTRATE JUDGE




                                                21
